


Exhibit 10.11




Westmoreland Coal Company
2014 Equity Incentive Plan
Time Vested Restricted Stock Unit Agreement
This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of [DATE] (the “Grant Date”) by and between Westmoreland Coal Company, a
Delaware corporation (the “Company”) and _________________________ (the
“Grantee”).
WHEREAS, the Company has adopted the 2014 Equity Incentive Plan (the “Plan”)
pursuant to which awards of Restricted Stock Units may be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Restricted Stock Units
provided for herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
SECTION 1.  GRANT OF RESTRICTED STOCK UNITS
1.1Pursuant to the Plan, the Company hereby issues to the Grantee on the Grant
Date an Award consisting of, in the aggregate, __________ [NUMBER] Restricted
Stock Units (the “Restricted Stock Units” or “RSUs”). Each Restricted Stock Unit
represents the right to receive one share of Common Stock, subject to the terms
and conditions set forth in this Agreement and the Plan. Capitalized terms that
are used but not defined herein have the meaning ascribed to them in the Plan.
1.2The Restricted Stock Units shall be credited to a separate account maintained
for the Grantee on the books and records of the Company (the “Account”). All
amounts credited to the Account shall continue for all purposes to be part of
the general assets of the Company.
SECTION 2.  CONSIDERATION.
The grant of the Restricted Stock Units is made in consideration of the services
to be rendered by the Grantee to the Company.
SECTION 3.  VESTING.
3.1Except as otherwise provided herein, provided that the Grantee remains in
Continuous Service through the applicable vesting date [and further provided
that any additional conditions and performance goals set forth in Schedule I
have been satisfied], the Restricted Stock Units will vest in accordance with
the following schedule (the period during which restrictions apply, the
“Restricted Period”):
Vesting Date
Number of Restricted Stock Units That Vest
1st anniversary of Grant Date
1/3
2nd anniversary of Grant Date
1/3
3rd anniversary of Grant Date
1/3

Once vested, the Restricted Stock Units become “Vested Units.”

Employee / Stock Settled / Time Vested

--------------------------------------------------------------------------------




3.2The foregoing vesting schedule notwithstanding, if the Grantee’s Continuous
Service terminates as a result of the Grantee’s death or Disability, 100% of the
unvested Restricted Stock Units shall vest as of the date of such termination.
3.3The foregoing vesting schedule notwithstanding, all outstanding unvested
Restricted Stock Units shall vest in accordance with the below schedule upon a
Qualifying Retirement of the Grantee. A “Qualifying Retirement” means a
separation from service by the Grantee after the Grantee reaches the age of 62
with a minimum of 5 years’ service paying out at 50%, increasing to 100% payout
when the Grantee reaches a combined age and service of 75 (e.g., age 65 with 10
years of service). The Company will pro-rate payout starting at age 62 with five
years of service up to the 100% payout. In order to have a “Qualifying
Retirement,” the Grantee must have a separation from service that occurs at
least 6 months after Grant Date.
3.4The foregoing vesting schedule notwithstanding, if a Change in Control occurs
and the Grantee’s Continuous Service is terminated by the Company or an
Affiliate without Cause or by the Grantee for Good Reason, and the Grantee’s
date of termination occurs (or in the case of the Grantee’s termination of
Continuous Service for Good Reason, the event giving rise to Good Reason occurs)
within twelve (12) months following the Change in Control, all unvested
Restricted Stock Units shall automatically become 100% vested on the Grantee’s
date of termination.
SECTION 4.  RESTRICTIONS.
Subject to any exceptions set forth in this Agreement or the Plan, during the
Restricted Period and until such time as the Restricted Stock Units are settled
in accordance with Section 6, the Restricted Stock Units or the rights relating
thereto may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee. Any attempt to assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the Restricted Stock
Units or the rights relating thereto shall be wholly ineffective and, if any
such attempt is made, the Restricted Stock Units will be forfeited by the
Grantee and all of the Grantee’s rights to such units shall immediately
terminate without any payment or consideration by the Company.
SECTION 5.  RIGHTS AS SHAREHOLDER; DIVIDEND EQUIVALENTS.
5.1The Grantee shall not have any rights of a shareholder with respect to the
shares of Common Stock underlying the Restricted Stock Units unless and until
the Restricted Stock Units vest and are settled by the issuance of such shares
of Common Stock.
5.2Upon and following the settlement of the Restricted Stock Units, the Grantee
shall be the record owner of the shares of Common Stock underlying the
Restricted Stock Units unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).
SECTION 6.  SETTLEMENT OF RESTRICTED STOCK UNITS.
6.1Subject to Section 9 hereof, promptly following the vesting date, the Company
shall (a) issue and deliver to the Grantee the number of shares of Common Stock
equal to the number of Vested Units; and (b) enter the Grantee’s name on the
books of the Company as

2



--------------------------------------------------------------------------------




the shareholder of record with respect to the shares of Common Stock delivered
to the Grantee.
6.2Notwithstanding Section 6.1, in accordance with the Plan, the Committee may,
but is not required to, prescribe rules pursuant to which the Grantee may elect
to defer settlement of the Restricted Stock Units. Any deferral election must be
made in compliance with such rules and procedures as the Committee deems
advisable.
6.3If the Grantee is deemed a “specified employee” within the meaning of Section
409A of the Code, as determined by the Committee, at a time when the Grantee
becomes eligible for settlement of the RSUs upon his “separation from service”
within the meaning of Section 409A of the Code, then to the extent necessary to
prevent any accelerated or additional tax under Section 409A of the Code, such
settlement will be delayed until the earlier of: (a) the date that is six months
following the Grantee’s separation from service and (b) the Grantee’s death.
SECTION 7.  NO RIGHT TO CONTINUED SERVICE.
Neither the Plan nor this Agreement shall confer upon the Grantee any right to
be retained in any position, as an Employee or Director of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Grantee’s Continuous Service at any time, with
or without Cause.
SECTION 8.  ADJUSTMENTS.
If any change is made to the outstanding Common Stock or the capital structure
of the Company, if required, the Restricted Stock Units shall be adjusted or
terminated in any manner as contemplated by of the Plan.
SECTION 9.  TAX LIABILITY AND WITHHOLDING.
9.1The Grantee shall be required to pay to the Company, and the Company shall
have the right to deduct from any compensation paid to the Grantee pursuant to
the Plan, the amount of any required withholding taxes in respect of the
Restricted Stock Units and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Grantee to satisfy any federal, state or local tax
withholding obligation by any of the following means, or by a combination of
such means:
a.
tendering a cash payment.

b.
authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable or deliverable to the Grantee as a result of the
vesting of the Restricted Stock Units; provided, however, that no shares of
Common Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law.


3



--------------------------------------------------------------------------------




c.
delivering to the Company previously owned and unencumbered shares of Common
Stock.

9.2Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the Restricted Stock Units or the
subsequent sale of any shares; and (b) does not commit to structure the
Restricted Stock Units to reduce or eliminate the Grantee’s liability for
Tax-Related Items.
SECTION 10.  MISCELLANEIOUS PROVISIONS
10.1Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.
10.2Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.
10.3Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.
10.4Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the Grantee and the Company.
10.5Restricted Stock Units Subject to Plan. This Agreement is subject to the
Plan as approved by the Company’s shareholders. The terms and provisions of the
Plan as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail. Defined terms included within but not
defined have the meaning assigned to them in the Plan.
10.6Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
Restricted Stock Units may be transferred by will or the laws of descent or
distribution.

4



--------------------------------------------------------------------------------




10.7Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
10.8Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Restricted Stock Units in this Agreement does not create any contractual
right or other right to receive any Restricted Stock Units or other Awards in
the future. Future Awards, if any, will be at the sole discretion of the
Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the Grantee’s
employment with the Company.
10.9Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Restricted Stock Units, prospectively or retroactively; provided,
that, no such amendment shall adversely affect the Grantee’s material rights
under this Agreement without the Grantee’s consent.
10.10Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.
10.11No Impact on Other Benefits. The value of the Grantee’s Restricted Stock
Units is not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit, except to the extent required under the terms of any qualified pension
plan.
10.12Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.
10.13Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Grantee acknowledges
that there may be adverse tax consequences upon the vesting or settlement of the
Restricted Stock Units or disposition of the underlying shares and that the
Grantee has been advised to consult a tax advisor prior to such vesting,
settlement or disposition.



5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
Westmoreland Coal Company
 
 
 
By: _____________________


Name:
Title:



 
[EMPLOYEE NAME]
 
 
 
By: _____________________


Name:




6

